                               Case 1:21-cv-00054 Document 1-1 Filed 01/16/21 Page 1 of 4 PageID# 10

                                                         Exhibit A to the Complaint
Location: Gainesville, VA                                                                           IP Address: 108.48.79.253
Total Works Infringed: 32                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            12/27/2020   Tushy        12/20/2020     01/05/2021   PA0002269960
          41173C5F7359A9FC9F286D56CAA3585A9B525A27                              20:39:49
          File Hash:
          6726476A3C0BB654896DD95921CAAA306C2870E19C498587A6AE105DBC5F10CC
 2        Info Hash:                                                            12/27/2020   Tushy        12/13/2020     12/28/2020   PA0002269085
          89AA2665D3899885EAEA7F5A2C918A5C0A1E5C5A                              20:31:39
          File Hash:
          6B7EF1B84F8E2C5A6B7FA99CF3ACD25162F15ECBD3521CF53813B3082486952D
 3        Info Hash:                                                            12/22/2020   Tushy        10/18/2020     11/05/2020   PA0002263388
          D9E6C89D800F198B3963C0129111D296C3830B1B                              23:09:21
          File Hash:
          1FB697D7471A2E39B8C66FE7BEAA6AC696275A30A51A1843749723A4238E2D03
 4        Info Hash:                                                            12/12/2020   Tushy        12/06/2020     12/28/2020   PA0002269080
          BF90C6D1B3C85C2F0D54127979837F539D753821                              19:39:25
          File Hash:
          4F4CE01670E87386E959A04EB6B5BC51679C5F5D9DD0D6226475E2F200FB7172
 5        Info Hash:                                                            11/28/2020   Vixen        11/27/2020     11/30/2020   PA0002266359
          E94C6C84F8CB699DC6A5BEAF48D1409C03D3A09A                              20:13:07
          File Hash:
          EED64CB65161A021598703F22CDCA5D24EA9C70C1B9F038BAFD55B5271A7786E
 6        Info Hash:                                                            09/14/2020   Tushy        09/14/2020     09/29/2020   PA0002258682
          3191681C58BD7644E78F6498C50CEE6B723C5171                              21:33:50
          File Hash:
          7273028B35C11CBC3E3D63D233DBC281A469C7D11FDC41F8B4EA97149838ECD5
 7        Info Hash:                                                            09/06/2020   Tushy        09/06/2020     09/22/2020   PA0002265873
          BA0E526E5CCC91425A2C6DEDF08EC40DED568F53                              23:45:12
          File Hash:
          1F372438CF696028F9675F725B6E6901C6A9E5DC5F924EDD8269EAB565A62727
 8        Info Hash:                                                            08/30/2020   Tushy        08/30/2020     09/05/2020   PA0002255477
          23648BD528749746833C92AC6B9DE5F1D67F2BD5                              22:40:18
          File Hash:
          91ACB224E8B4E55F5418F710D0BF9F358F63FA477BFE2D0254B85A7FFB865DA3
                            Case 1:21-cv-00054 Document 1-1 Filed 01/16/21 Page 2 of 4 PageID# 11

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
9      Info Hash:                                                         08/17/2020   Tushy   08/16/2020   08/18/2020   PA0002253098
       8C0450560F9B89D6FC85B8D65FC2A45F85BEB391                           23:51:50
       File Hash:
       D51FF4DFDC04263DDA8DDDF1C9E02997D3C0193D83460492DD9D0589FEE5B727
10     Info Hash:                                                         08/09/2020   Tushy   08/09/2020   08/31/2020   PA0002265642
       22922DE334FFC4B066213705F7F36E719FA0E1C0                           18:56:33
       File Hash:
       5664CE14845A9E74E3CDCF3DD9D1C640C3F32E509F054492FC73468983737648
11     Info Hash:                                                         08/02/2020   Tushy   08/02/2020   08/31/2020   PA0002265633
       E295E17EABA72BC5E641123886926E57391DEB0E                           22:39:49
       File Hash:
       25C30DB28A0AB5499B8B8AFA00FFAA3333ADA3D2EE835C39E836E39EC5E3C73E
12     Info Hash:                                                         07/21/2020   Tushy   07/19/2020   08/03/2020   PA0002259103
       5884C9F89D6EFD58A0082DCDEDAEE5349F6B91DE                           22:14:20
       File Hash:
       8DD85857924EF5961549894FD4F9A4BC5D33DB592DA555A044FC484D76204F8A
13     Info Hash:                                                         06/23/2020   Tushy   06/21/2020   08/03/2020   PA0002259102
       BA30B53822ED234D66D8970D2A9644206D2575B6                           20:09:20
       File Hash:
       A08512E14D1F5C943AC430F8904BF348C18A546FBC52FE1B6A36D22A6D04A3D8
14     Info Hash:                                                         05/26/2020   Tushy   05/24/2020   06/16/2020   PA0002253262
       4218B961D29C31239ED69A0F7FA40164D32E4289                           20:11:13
       File Hash:
       2B06F52E0DDA0AA7FC3F5B6E253187C6D4EA477085C000A74A4600ECEC814AE2
15     Info Hash:                                                         05/11/2020   Tushy   05/10/2020   06/16/2020   PA0002253266
       7FE7F6CFC377353562304DDEC0057C18FD215C89                           21:04:44
       File Hash:
       6850612C9835C65E4BB13921F5946880F9074D34EEF7E1916FA94B1BC1F53C27
16     Info Hash:                                                         04/19/2020   Tushy   04/19/2020   05/05/2020   PA0002249081
       559E967BC3BAD27B50785D7F8B772C6314B9C28F                           21:11:59
       File Hash:
       ECE049193F2278DA085FC144684779B6C29B7159C8F8D7FCFA282CD0DEEA33E3
17     Info Hash:                                                         04/18/2020   Vixen   04/17/2020   04/22/2020   PA0002237694
       5FAD5594FE08DB19A522B5FE69ACEC5092BCE70E                           20:11:26
       File Hash:
       6539C265D26F77A3A6B181568F0521172A9CAF10874D69E6F2F846992747DCF2
                            Case 1:21-cv-00054 Document 1-1 Filed 01/16/21 Page 3 of 4 PageID# 12

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
18     Info Hash:                                                         04/13/2020   Tushy   04/12/2020   04/22/2020   PA0002237697
       AC385CDF0744BE2ED3C0FF8EC4A868666B5D201D                           00:22:06
       File Hash:
       E59F3A4767AE413ABF2654F673E413BC32F7923DDCABFE3241F7CD94B45CFA47
19     Info Hash:                                                         02/23/2020   Tushy   02/20/2020   03/18/2020   PA0002241623
       5BDB88CC053754321CAEA4B05A39407BC845578E                           09:02:19
       File Hash:
       DE1F8EC3EC978719ABB0F943520568E814376782984321B4923CC1CBA7C94749
20     Info Hash:                                                         02/16/2020   Tushy   02/15/2020   03/15/2020   PA0002240542
       519E5753FCA5BEA281DCAEADFE2C313B3171ECCC                           00:43:39
       File Hash:
       6B6B8FE99FA76C5387DAE9F96A7D0289282173422BE5C0D24D405080277E9723
21     Info Hash:                                                         02/09/2020   Vixen   02/08/2020   03/18/2020   PA0002241445
       6E87B814706368545A7A63DE5F99272C4CD302DF                           22:57:43
       File Hash:
       F33593A2104E6A752BCA10AE83E95E022C915B2ADE112D98536FCC3C571DCE5C
22     Info Hash:                                                         02/07/2020   Tushy   02/05/2020   03/15/2020   PA0002240545
       5DE0F105FC00E754C7A68603C1A8E3DD0386A030                           20:48:54
       File Hash:
       66005ED04FAA2FA043F36536FF1BA73147CB286F0AC9CCC4034E6F08ACDDA242
23     Info Hash:                                                         02/02/2020   Tushy   01/31/2020   03/15/2020   PA0002240443
       62FC15B9E3ED07ED8B820E9D1C9BA6294BC9BDFF                           00:16:02
       File Hash:
       76D8429F538EB3356D156D4F8BAB5440A08EAD0497F8498124384468A7E2E982
24     Info Hash:                                                         01/22/2020   Tushy   01/21/2020   02/20/2020   PA0002237627
       2660D97EEDD9B4BFD6281A8343C63CA1EB41A45A                           23:25:29
       File Hash:
       1E485D92370F0A47A260B4411DF0A610D35D414CC2C33B46D1DC8C4046FEC5EB
25     Info Hash:                                                         01/19/2020   Tushy   01/16/2020   02/20/2020   PA0002237625
       8F83F6344A0A539C95C426D9DF3CEDA524D26BA6                           00:07:05
       File Hash:
       4CA8122218B2A93939DD20A2FE03EFE5C07FBA56D9E990E32C8BD213E7F58AE0
26     Info Hash:                                                         01/02/2020   Tushy   01/01/2020   01/27/2020   PA0002223953
       71DC4A46E0BB056C83BEE9F08FD9D9C89D21E863                           22:04:20
       File Hash:
       ECA9DED006381EED7FBA7DC09F50797E0453207D80104BCA9990D9F5D71D202B
                            Case 1:21-cv-00054 Document 1-1 Filed 01/16/21 Page 4 of 4 PageID# 13

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
27     Info Hash:                                                         12/31/2019   Vixen   12/30/2019   01/27/2020   PA0002223956
       4E619FC85F415B63DBE01082D31400B3D103724E                           18:39:01
       File Hash:
       75D67EDFC244E9265F9DD99F4EEF610852154F36D4037872EEB60091EA75F180
28     Info Hash:                                                         12/27/2019   Tushy   12/27/2019   01/22/2020   PA0002234861
       2A03B74B0623C4DC5C2A345CA6942396B4E80DBA                           21:40:59
       File Hash:
       28D715B697DDB1C089DA2343D01306F2C2B9365A8A89E422E1E0232F462B7235
29     Info Hash:                                                         12/23/2019   Tushy   12/22/2019   01/22/2020   PA0002234863
       F69E5AE7861DBA090012A952FE1EEA9F4E756A6B                           02:26:34
       File Hash:
       7F6D6439F2B827C2392C979E36AA39D8E94FA79B1A5AFD9FF62DF46C15B6BEB3
30     Info Hash:                                                         12/10/2019   Tushy   12/07/2019   12/17/2019   PA0002217666
       383A4EA90E9A7D6495CC77BEBD1EB12915494309                           00:09:26
       File Hash:
       E2A478830E64E95BA33CA74BC6762410DB6B910B61013CD04C8C84D95356931E
31     Info Hash:                                                         12/02/2019   Tushy   12/02/2019   12/17/2019   PA0002217668
       5946F793B34679921C5677CD95B13E859BD59C80                           23:56:59
       File Hash:
       DFEC47EBE8A82BFFC43EC7B6A6417D96AEBE237063F74D527926996C3202E3B4
32     Info Hash:                                                         12/01/2019   Tushy   11/27/2019   01/03/2020   PA0002233434
       FC438B74A9693BB8EBE799B446A1322D74B0EE31                           20:48:40
       File Hash:
       0E9425AED4AEC18845A3AEF6203699C8529B8F237C21490741A5E280FA2DAAF9
